Citation Nr: 0717567	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-37 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.W., M.D.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had a period of active duty for training from 
October 1976 to February 1977, and served on active duty from 
August 1979 to September 1983, with subsequent duty in the 
Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, which denied claims for 
service connection for PTSD and a major depressive disorder.  
In February 2005, the Board remanded the claims for 
additional development.  The Board has determined that the 
issues are more accurately characterized as stated on the 
cover page of this Remand.  

In May 2005, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge rendering the 
determination in this claim.  See 38 U.S.C.A. § 7102(b) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his service.  

The claims files include competent diagnoses of psychiatric 
disorders that include major depressive disorder and PTSD.  
In addition, the veteran has not yet been afforded an 
examination.  VA's fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under the circumstances, the Board 
concludes that a remand is required for the scheduling of an 
examination.  

With regard to PTSD, the veteran asserts that he has this 
disorder as a result of service at Camp Hialeah in Korea.  
Specifically, he alleges that he participated in guard duty 
at Camp Hialeah, Korea in December 1979 and May 1980, during 
which time civilian rioting took place outside his base, and 
that he was told that he should shoot anyone who breached the 
perimeter of his base.  He states that during this time, he 
was often in fear for his life.  He also alleges that he saw 
two fellow soldiers brought into his base who had been beaten 
by civilians, he has identified five soldiers whom he asserts 
were attacked between October and November of 1979, and he 
has made references to witnessing "10's thousands of people 
in the streets," hearing "gunshots throughout the day and 
night," and seeing "carnage."  See e.g., Veteran's 
statements, received in May and October of 2004.  

The veteran's personnel file (DA Form 20), read liberally, 
indicates that he served in Korea between September 3, 1979 
and August 25, 1980, and between May 5, 1982 and May 6, 1983.  
This form further indicates that while in Korea during the 
time period in issue (1979-80), that the veteran served with 
"HQ USA KAMS Korea," and that his principal duty was 
"reports clerk."  The veteran's discharge (DD Form 214) 
from his period of active duty indicates that his military 
occupation specialty was administrative specialist.  

The veteran has not asserted that he participated in combat.  
In addition, a review of his service records indicates that 
he is currently not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  

As it is not currently shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2006); Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.

In May 2002, the RO attempted to verify the claimed stressor 
with the U.S. Armed Services Center for Unit Records Research 
(USASCRURR) (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)).  Internal correspondence of the RO, 
dated in about July 2003, indicates that although a reply had 
not been received from the USASCRURR, that that agency had 
determined that the RO's request was inadequate because it 
lacked sufficient detail.  However, the internal 
correspondence further indicates that the USASCRURR had 
determined that the RO's request had been canceled, and that 
they had never answered the request.  

In summary, there is no record of a reply to the RO's request 
for verification of the claimed stressors.  The record 
includes specification of the veteran's unit, the alleged 
location of the claimed stressors, and a sufficiently 
specific time frame for the claimed stressors.  See M21-1MR, 
Part IV.ii.1.D.14.d. (noting that claimants must provide, at 
a minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred).  On 
remand, if, and only if, the veteran is determined to have 
PTSD that is related to his service by competent evidence, 
the JSRRC should be provided with the appropriate evidence 
and requested to provide any available information which 
might corroborate the veteran's alleged in-service stressors 
involving participation in guard/riot control duty at Camp 
Hialeah, Korea, in December 1979 and May 1980, and attacks on 
fellow soldiers between October and November of 1979.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine his 
psychiatric diagnosis(es), to include 
whether or not he has PTSD under the 
criteria as set forth in DSM- IV.  The 
claims files should be provided to the 
examiner in connection with the 
examination.  

a). If, and only if, an acquired 
psychiatric disorder other than PTSD is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., whether there is a 
50 percent or greater likelihood) that 
the veteran's acquired psychiatric 
disorder had its onset during active 
service or is related to an in-service 
disease or injury.

b). If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused by an in-service 
stressor.

2.  If, and only if, the veteran is 
diagnosed with PTSD, which the examiner 
relates to any incident during active 
duty service, the RO should attempt to 
verify the claimed in-service stressors.  

3.  Then, readjudicate the issues on 
appeal.  If either of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

